— Appeal by the defendant from a judgment of the Supreme Court, Oueens County (Appelman, J.), rendered June 19, 1987, convicting him of attempted arson in the second degree, reckless endangerment in the first degree and criminal mischief in the fourth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed and the case is remitted to the Supreme Court, Queens County, for further proceedings pursuant to CPL 460.50 (5).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), it established the defendant’s motive and opportunity to commit the crimes and excluded any reasonable hypothesis of innocence (see, People v Feuerstein, 74 AD2d 853; People v Landers, 107 AD2d 1022). *538Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). Thompson, J. P., Brown, Weinstein and Balletta, JJ., concur.